976 So. 2d 648 (2008)
Ronald R. COOTS, Appellant,
v.
Marilyn A. COOTS, Appellee.
No. 4D07-1046.
District Court of Appeal of Florida, Fourth District.
March 12, 2008.
Nancy Little Hoffmann of Nancy Little Hoffmann, P.A., and Robert W. Schlorff, II, of Law Offices of Robert W. Schlorff, II, Fort Lauderdale, for appellant.
Tracy Belinda Newmark of The Newmark Law Firm, P.A., Hollywood, for appellee.
SHAHOOD, C.J.
Ronald R. Coots appeals from a final judgment of dissolution of his marriage to Marilyn A. Coots. We hold that the trial court did not abuse its discretion in the equitable distribution of assets and the award of lump sum alimony to former wife under the circumstances of this case. We affirm that portion of the final judgment. See Thompson v. Thompson, 546 So. 2d 99, 100 (Fla. 4th DCA 1989).
However, given the relative financial situations of the parties, we hold that the trial court abused its discretion in ordering former husband to pay one-half of former wife's attorney's fees. See Ondrejack v. Ondrejack, 839 So. 2d 867, 872 (Fla. 4th DCA 2003); Cobb v. Cobb, 538 So. 2d 1370, 1371 (Fla. 3d DCA 1989).
We remand for the trial court to enter an amended final judgment consistent with this opinion.
Affirmed in part, Reversed in part, and Remanded.
POLEN and MAY, JJ., concur.